Citation Nr: 1215208	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  99-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active duty service from June 1967 to May 1969, including service in the Republic of Vietnam during the Vietnam War era.  He had reserve component service of verified and unverified types and dates from 1969 to 1984.  He was called to active service again from November 1984 to June 1985.  He had additional reserve component service of verified and unverified types and dates through at least January 1990.

The appeal initially came before the Board of Veterans' Appeals (Board) in 2004 on appeal from a rating decision by the Chicago, Illinois, Regional Office (RO) which denied claims of entitlement to service connection for residuals of a neck injury and a skin rash.  The appeal was Remanded in 2004.  The Board denied the claims in 2006, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  By Order dated in November 2007, the Court remanded the issues on appeal back to the Board for compliance with instructions included in a November 2007 Joint Motion for Remand.  In July 2008 and in October 2009, the Board remanded the appeal to the agency of original jurisdiction for additional evidentiary development. 

After the October 2009 Remand, the RO granted a claim of service connection for a skin disability.  Therefore, the claim for service connection for a skin disorder has been resolved and is no longer on appeal.  The Veteran disagreed with the initial noncompensable evaluation assigned for a skin disability, and a statement of the case (SOC) addressing that disagreement was issued in late November 2011.  The claims file before the Board does not include a substantive appeal as to the claim for an increased (compensable) evaluation for skin disability, nor does the electronic file disclose whether a substantive appeal was submitted.  The Board notes that the period allowed by law for filing a timely substantive appeal had not yet expired when the claim on appeal was certified to the Board.  No appeal for an increased (compensable) evaluation for a skin disability is before the Board for appellate review at this time.  

The veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in January 2004.  Prior to the Board Videoconference hearing, the Veteran testified regarding the issue on appeal at a personal hearing before the RO.  


FINDINGS OF FACT

1.  There is no notation that the Veteran reported a neck injury during his active service, during reserve component service from 1969 through 1984, or at the time of a 1984 examination for entrance into a second period of service, or during the June 1985 separation from a second period of service, and no diagnosis of a neck disorder was assigned.  

2.  The Veteran did not report that he had incurred a neck injury during service or that he was experiencing chronic neck pain during VA hospitalizations, VA outpatient treatment, or VA examinations from 1970 to 1984, and no diagnosis of a neck disorder was assigned by any treating provider.

3.  The Veteran's contentions that he incurred a neck injury during his first period of service or that he had chronic and continuous neck pain following his first period of service are not credible.  


CONCLUSION OF LAW

A chronic neck disorder due to a neck injury was not incurred in or aggravated by active service, nor may arthritis of the neck be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of a neck injury which he alleges were incurred during his service in Vietnam.  Before addressing the merits of the Veteran's claim, the Board will consider whether VA has met its duties regarding notice and assistance to the claimant.

Duties to a claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to notify

Proper notice from VA must inform the claimant of the information (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Notice was sent to the Veteran in July 2008; that notice included information about the requirement of evidence relevant to degree of disability and effective date of disability.


VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, numerous notices about the evidence required to substantiate the claim were issued, beginning with a letter issued in 2003, soon after the personal hearing conducted in November 2002 at which the Veteran raised the claim.  The Veteran testified at a Videoconference hearing in 2004, and the claim for service connection for a neck injury was Remanded.  A letter advising the Veteran of VA's duties to him was issued in August 2004 following the Board's August 2004 Remand.  The Veteran has been represented by counsel for many years in connection with the appeal to the Court following the Board's 2006 denial of the claim.  

The numerous communications issued by the RO establish that requirements under VCAA for notice to the Veteran were met.  The fact that the Veteran has been represented by counsel for more than 5 years also establishes that the Veteran has not been prejudiced by any deficiency in content or timing of notice to the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.   


Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran to procure service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records were requested on numerous occasions.  However, the records located were incomplete.  In particular, no records showing injury or treatment during the Veteran's service in Vietnam were located.  The Veteran also contended that he had been hospitalized in Japan in 1968, and those records were missing.  

Following the 2009 Remand, the National Personnel Records Center was asked to search for separately-filed records of the Veteran's hospitalization in Okinawa or Japan.  Additional records showing that the Veteran was hospitalized in August 1968 and September 1968 were located.  

The Veteran's personnel file has been associated with the claims file.  Records of his reserve service from 1969 to 1984 and his second period of active service, from November 1984 to June 1985, have been located.  The Board finds that the agency of original jurisdiction has complied with the directions of the 2007 Joint Motion for Remand, as set forth in the 2008 and 2009 Board Remands subsequent to that Joint Motion.  The National Personnel Records Center responded, providing additional records in April 2010, and indicated in October 2010 that there are no additional records for the Veteran.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Finally, VA examination was conducted after the additional records were obtained in 2010.  The Board notes that records related to the Veteran's application for Social Security Administration (SSA) were obtained prior to this appeal.   

The Joint Remand of the parties specified that attempts should be made to obtain various records, and such attempts have been made and the responses documented.  Neither the Veteran nor the Veteran's attorney have identified any additional evidence which should be sought or any other possible source for records sought but not located.  The Board finds that no additional notice or assistance is required to fulfill VA's duties under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Law governing claims for service connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain diseases identified by statute or regulations as chronic may be presumed linked to a Veteran's service if manifested within the specific period after the Veteran's service discharge.  Arthritis may be presumed service-connected if manifested within one year after service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307, 3.309.  

Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full-time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA, weekend training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of, an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the non-service connected disease or injury, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Facts and analysis

As noted above, the Veteran had active duty from had active duty service from June 1967 to May 1969.  His military occupational specialty was as a medical corpsman.  The Veteran's service treatment records reflect that, in August 1967, a rock was removed from the Veteran's right ear.  It had become lodged in his right ear while the Veteran was crawling on the infiltration course at night.  

The Veteran was stationed in Vietnam from late October 1967 to August 1968.  In early August 1968, he was assigned to the 249th General Hospital, Ryukyu Island, Japan.  Shortly after his transfer to Japan, in August 1968, the Veteran complained of a sore throat, swollen neck, and blurred vision, among other complaints.  He was referred for psychiatric evaluation, and was hospitalized.  The records of this hospitalization reflect that the Veteran reported that he had been treated for a wound of the chest wall in Vietnam.  The providers noted that no medical records accompanied the Veteran from Okinawa.  The providers also noted that the Veteran was on a temporary S-3 (psychiatric) profile expiring in October 1968.  There were no clinical records which disclosed why he was placed on the temporary psychiatric profile.  The providers noted that the Veteran had a scar, right thoracic abdominal wall.

In September 1968, the Veteran underwent surgical correction of a right inguinal hernia, at the Ryukyu Islands Army Hospital.  The inguinal hernia was apparently detected during the August 1968 hospitalization, evaluation, and psychiatric treatment.  The history and physical reflect that the Veteran sustained a fracture of his jaw in November 1967.  

In October 1968, the Veteran was evaluated for retention.  That examination report notes that the Veteran was hospitalized for psychiatric evaluation.  The Veteran provided the name of the treating physician, and the name listed matches the name of the provider who treated the Veteran during his August 1968 hospitalization after he was stationed at the hospital in Japan.  The examiner concluded that the Veteran could be retained.  He remained stationed in Japan until his May 1969 service discharge.  

In November 1968, the Veteran requested to be excused from work because he had been told his father had died.  The Red Cross representative determined that the Veteran's father had not died.  The Veteran was referred for medical evaluation.  The provider concluded that the Veteran apparently had a hypnogagic experience.  On investigation, the Veteran's father was not deceased.  Further psychiatric treatment was rendered.

The April 1969 separation examination reflects that the Veteran's musculoskeletal system was described as normal.  The only scar was on the left wrist.  A scar on the abdomen was described as a birthmark.  The Board finds it significant that, at the April 1969 separation examination, the Veteran did not report back or neck pain, did not report treatment in Vietnam, and did not report any injury or treatment during service.  

Following the Veteran's service discharge in May 1969, the Veteran was hospitalized for VA psychiatric treatment in August 1969 through September 1969.  The summary of this treatment is devoid of notations of a neck injury, history of neck pain, findings of any abnormality of the spine, and no complaints of neck pain are noted.  The Veteran reported that he had a "bad back."  

In December 1969, VA orthopedic and psychiatric examinations were conducted.  At that time, the Veteran reported shell fragment wounds of the left forearm, the back, and the hands.  The examiner notes that the history provided for the examination indicated shell fragment wounds, but the examiner found only one scar, on the left forearm, flexor surface.  The examiners who conducted the psychiatric examination concluded that the Veteran had an anxiety neurosis and that prior diagnoses of schizophrenia and personality disorder were inaccurate.

The reports of August 1972 periodic examination for reserve service purposes and July 1973 VA inpatient hospitalization are devoid of notations of a neck injury, history of neck pain, findings of any abnormality of the spine, and no complaints of neck pain were noted.  A summary of February 1974 to March 1974 VA inpatient hospitalization reflects that the Veteran was treated for epigastric pain.  During this hospitalization, laboratory and radiologic examinations were conducted.  No disorder of the neck or upper spine was reported or found.  As this evidence includes the evidence within the year proximate to the Veteran's service discharge, the evidence establishes that no arthritis of the neck was manifested to a compensable degree during an applicable presumptive period.  Service connection for arthritis of the neck may not be presumed.  38 U.S.C.A. § 1101. 

The reports of periodic examinations conducted in March 1978 and October 1984 are devoid of notations of a neck injury, history of neck pain, findings of any abnormality of the spine, and no complaints of neck pain were noted.  

In January 1986, the Veteran reported pain in his back.  He was treated for psychiatric disorders.  Radiologic examination disclosed spondylosis.  In June 1986, he reported that he had been blown off of an armored personnel carrier during service and that he sustained a back injury.  He stated he was told he had a curvature of the spine.  A developmental scoliosis and lumbar strain were present.  As this treatment and diagnosis were rendered within one year of the Veteran's active service which ended in June 1985, service connection for lumbar strain with developmental scoliosis, as aggravated in service, was granted, by an April 1986 rating decision.    

In January 1987, the Veteran reported that he had been the victim of a robbery.  In June 1987, the Veteran reported that he had been the victim of a robbery in May 1987 and that he was hit in the head and beaten.  

The Veteran has been awarded service connection for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling since October 2002.  In addition, service connection has been awarded for prostate cancer residuals, diabetes mellitus, a scar, left distal forearm, and for a rash on the hands, feet, and groin, and special monthly compensation for loss of a creative organ has been awarded.  

The Veteran has presented both written statements and oral testimony to the effect that he had a neck injury that occurred in service when he was blown off of an armored personnel carrier in Vietnam.  At the hearing before the Board, he testified that at the time his injuries seemed minor and that he was told he had a mild concussion.  He testified that he was given some aspirin and water and was sent back to the front.  He stated that he had a headache for the first few days after the injury and his neck felt stiff thereafter.  He further testified that when he sought treatment for his neck and headaches after that, he was told it could be psychological.  He states that his current neck disability is the direct result of his in-service injury. 

The Veteran is competent to state that he sustained an injury to his neck in service, since, as a lay person, he is competent to testify as to his experiences in service.  As fact finder, the Board is obligated to determine whether evidence, to include lay evidence such as the Veteran's testimony in this case, is credible.  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337   (Fed. Cir. 2006).  Evaluation of credibility may include such factors as plausibility, accuracy of memory, interest, bias, inconsistent statements, demeanor, consistency with other evidence of record, and the like.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995). 

In this case, although the Veteran has asserted that he injured his neck in service, the service treatment records include no notation that he reported such injury during service.  The Veteran has asserted that his service treatment records are not complete, and the Board agrees that it is likely that the service treatment records are incomplete.  The Veteran was hospitalized in August 1968.  However, the clinical information about that hospitalization is limited, and does not include physicians' orders, handwritten physician notes, nursing notes, or information about medications administered.  

The Veteran has noted that, when he sought treatment for a neck injury, he was told it could be psychological.  The service treatment records reflect that the Veteran reported a sore throat and reported a swollen neck, and that these complaints were attributed to the psychiatric disorder for which the Veteran was treated.  

The Veteran's testimony as to his belief that he reported symptoms of a neck injury is not supported by the record.  The record reveals that, even though the Veteran was being treated for a psychiatric disorder, the physical evaluation was sufficiently thorough that an inguinal hernia was discovered, as shown by the record of treatment of that hernia the following month, in September 1968.  The evidence which tends to show that the Veteran was provided with a thorough evaluation for medical conditions other than the psychiatric disorder for which he was treated tends to undermine the credibility of the Veteran's testimony that he reported complaints which were related to a neck injury at the time of the August 1968 hospitalization.  

The records of a September 1968 hospitalization for treatment of an inguinal hernia appear complete.  In contrast to the August 1968 hospitalization record, the September 1968 record includes physicians' orders, handwritten physician notes, nursing notes, or information about medications administered, as well as operative records and an operative summary.  However, the September 1968 records of hospitalization and operative treatment include no notation that the Veteran reported incurring a neck injury, that he reported neck pain, or that he reported any injury or treatment during his tour in Vietnam.  The lack of notation of neck injury or complaints undermines the Veteran credibility, since it would be expected that the Veteran would report such injury or continuing pain, if present, since he knew he was going to be going under anesthesia.  

The Veteran's separation examination in 1969 reflects no report of neck pain or injury to the neck.  The claims file includes numerous records of VA treatment of the Veteran following his service separation in 1969 until the Veteran was called to active service in 1984.  No report of VA hospitalization or VA outpatient treatment reflects a notation that the Veteran reported neck pain or a neck injury in service.  The Board finds that the absence of a report of neck pain or report of a history of a neck injury from one record of treatment, or some records of treatment, would not necessarily be inconsistent with the Veteran's current statements that he incurred a neck injury in service.  

However, the lack of reporting of a neck injury, together with lack of reporting of complaints of neck pain, given the number of records of inpatient and outpatient treatment in the years proximate to the Veteran's service, is inconsistent with the Veteran's current statements.  The Board finds that the absence of reports of neck injury or chronic neck pain during service and during VA inpatient and outpatient treatment during the 15 years following service renders not credible the Veteran's current contentions that he incurred a neck injury in service, that he had chronic neck pain following service, and that he continues to have residuals of neck pain resulting from a neck injury in service.  

The Board also notes that clinical records reflect that the Veteran reported lumbar pain several times following his service, especially in 1986 following his second period of service.  Radiologic examinations of the lumbar spine were conducted.  It would be adverse to the Veteran's interest in obtaining appropriate medical treatment to report lumbar pain but not to report neck pain, if pain in both segments of the spine were present.  The Veteran's clinical records, which demonstrate that the Veteran reported only lumbar pain, contradict the Veteran's contentions that he had neck pain following service.  Moreover, the current reports of chronic neck pain are inconsistent with the longitudinal medical records, further diminishing credibility. 

The Veteran has not provided consistent reports about injuries incurred in Vietnam through the years.  At times, he has stated he was treated for a chest wall injury.  At other times, he reported that he incurred shell fragment wounds.  At other times, the Veteran reported he sustained a broken jaw in November 1967.  In 1986, he reported that he injured his low back when blown off an armored personnel carrier.  More recently, as part of this claim, the Veteran states he sustained a neck injury when he was blown off an armored personnel carrier.  The lack of consistency in the Veteran's reports as to what injuries he incurred in Vietnam further decrease the credibility of his statements.

Many years have elapsed since the Veteran's service in Vietnam -in fact, more than 40 years has elapsed since that service.  Given the length of time since the Veteran's service, it would be expected that the Veteran's current descriptions of what occurred would be less accurate than the descriptions provided proximate to his service.  Those descriptions did not include statements that he incurred a neck injury and did not include reports that he had chronic neck pain.  

The Board also finds it significant that no provider who treated the Veteran following his service separation assigned any diagnosis of a neck disorder.  The Veteran was hospitalized for VA treatment in 1969, in 1973, and in 1974.  He was treated for a variety of medical disorders as well as for psychiatric disorders.  Numerous laboratory examinations of the Veteran's blood, radiologic examinations of the Veteran's gastrointestinal tracts, and other diagnostic examinations, were conducted.  Additionally, the Veteran underwent several VA examinations.  The fact that no provider identified a neck disorder is significantly unfavorable to the Veteran's claim, given the number of providers who treated the Veteran, including during hospitalizations, and the given the variety of symptoms and disorders evaluated during the Veteran's inpatient and outpatient VA and private treatment.  

Moreover, since the Veteran now seeks compensation for the described neck injury, he has a monetary interest in reporting chronicity of neck pain and symptoms.  This monetary interest is also a factor in assessing his credibility.  

As noted above, the evidence establishes that a chronic neck disorder may not be presumed service-connected, since no chronic neck disorder was demonstrated to a compensable degree within an applicable presumptive period.  The Veteran has not alleged that a neck disorder was incurred during any period of reserve component service, nor does the record suggest that any injury to the Veteran was incurred during a period of ACDUTRA or INACDUTRA.  No further discussion of the law governing presumptive service connection or service connection based on reserve service is required.   

The Veteran's statements in service and following service about injuries sustained during his service in Vietnam are inconsistent.  More than 40 years have elapsed since the time of the injuries alleged in the current appeal.  The Veteran has a monetary interest in the current claim.  These facts weigh against the Veteran's credibility.  Additionally, the absence of clear or consistent reporting of a neck injury in service, and the lack of reporting of chronic or continuous neck pain during numerous VA hospitalizations and frequent VA outpatient treatment in the 15 years following the Veteran's first period of active service, weigh strongly against the credibility of the current contentions by the Veteran that he has current neck pain which has been chronic and continuous since a neck injury incurred in Vietnam.  The Board concludes, as a matter of fact, after reviewing all the lay evidence, medical evidence, and service personnel evidence, that the Veteran's contention with respect to the appeal for service connection for residuals of a neck injury are not credible.  

The evidence supporting the claim is not credible.  The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for a neck injury or residuals thereof must be denied.  


ORDER

The appeal is denied.  



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


